DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 12/30/2019 for application number 16/627,709. 
Claims 2-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 600 and 700 in figs. 6 and 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 11-13, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knee et al. (Pub. No. 2013/0336636) in view of Goldschmidt et al. (Pub. No. 2001/0005903).

In reference to claim 2, Knee teaches a method for replacing a stored version of media based on user preferences (para. 0003-04), the method comprising: storing a first version of a media asset (a first version of a program is recorded, para. 0045-46, fig. 8); determining that a second version of the media asset is available (another version of the program can be determined to be available, para. 0045-46, fig. 8); extracting a first plurality of characteristics associated with the first version of the media asset, and a second plurality of characteristics associated with the second version of the media asset (plurality of attributes for first and second versions are obtained, para. 0045, 47, 0050-53); … generating, …, a first set of characteristics, wherein the first set of characteristics includes one or more characteristics in the first plurality that do not match one or more corresponding characteristics in the second plurality of characteristics; generating, based on the comparing, a second set of characteristics, wherein the second set of characteristics includes one or more characteristics in the second plurality that do not match one or more corresponding characteristics in the first plurality of characteristics (a first attribute of the first version can be determined not to have the same preference rating, which is not matching, as a second corresponding attribute of the second version, figs. 8-9, para. 0045-0053); comparing the first set of characteristics with user preferences for versions of media assets and the second set of characteristics with the user preferences for versions of media assets; determining, based on comparing the first set of characteristics with the user preferences and the second set with the user preferences, that the user prefers versions of media assets that match the second set of characteristics (determination is made if second attribute of second version is preferred, figs. 8-9, para. 0045-0053); and in response to determining that the user prefers the versions of media assets that match the second set of characteristics, replacing the first version of the media asset with the second version of the media asset (first version is replaced with more preferred second version, para. 0047).
However, Knee does not explicitly teach comparing each characteristic in the second plurality of characteristics with a corresponding characteristic in the first plurality of characteristics (Knee does not iterate through each attribute unless all the attributes match, para. 0053).
Goldschmidt teaches comparing each characteristic in the second plurality of characteristics with a corresponding characteristic in the first plurality of characteristics; and generating, based on the comparing, a first set of characteristics, wherein the first set of characteristics includes one or more characteristics in the first plurality that do not match one or more corresponding characteristics in the second plurality of characteristics (plurality of corresponding characteristics of two versions of a  program are compared, and the different characteristics are identified, para. 0038-40).
It would have been obvious to one of ordinary skill in art, having the teachings of Knee and Kimura before the earliest effective filing date, to modify the comparison as disclosed by Knee to include comparing each different characteristic as taught by Goldschmidt.

In reference to claim 3, Goldschmidt teaches the method of claim 2, wherein extracting the first plurality of characteristics associated with the first version of the media asset, and the second plurality of characteristics associated with the second version of the media asset comprises: generating a first data structure for the first version of the media asset and a second data structure for the second version of the media asset, wherein the first data structure includes a first plurality of fields and the second data structure include a second plurality of fields; iterating through metadata associated with the first version of the media asset to insert the first plurality of characteristics associated with the first version of the media asset into corresponding fields of the first plurality of fields; and iterating through metadata associated with the second version of the media asset to insert the second plurality of characteristics associated with the second version of the media asset into corresponding fields of the second plurality of fields (see table in fig. 4, para. 0043-51).
In reference to claim 11, Goldschmidt teaches the method of claim 2, further comprising: determining that a user is consuming media; and in response to determining both that (1) the user is consuming media (in response to user selecting a program, para. 0037-38) and (2) that the second version of the media asset is available (another version is available, para. 0038), generating for display an indication that the second version is available, wherein the indication includes a summary of characteristics that are different between the first version and the second version (summary of all differences are displayed, para. 0040).

In reference to claim 12, Knee teaches a system for replacing a stored version of media based on user preferences (para. 0003-04), the system comprising: storage; control circuitry configured to: store, in the storage, a first version of a media asset (a first version of a program is recorded, para. 0045-46, fig. 8); determine that a second version of the media asset is available (another version of the program can be determined to be available, para. 0045-46, fig. 8); extract a first plurality of characteristics associated with the first version of the media asset, and a second plurality of characteristics associated with the second version of the media asset (plurality of attributes for first and second versions are obtained, para. 0045, 47, 0050-53); … generate, …, a first set of characteristics, wherein the first set of characteristics includes one or more characteristics in the first plurality that do not match one or more corresponding characteristics in the second plurality of characteristics; generate, based on the comparing, a second set of characteristics, wherein the second set of characteristics includes one or more characteristics in the second plurality that do not match one or more corresponding characteristics in the first plurality of characteristics (a first attribute of the first version can be determined not to have the same preference rating, which is not matching, as a second corresponding attribute of the second version, figs. 8-9, para. 0045-0053); compare the first set of characteristics with user preferences for versions of media assets and the second set of characteristics with the user preferences for versions of media assets; determine, based on comparing the first set of characteristics with the user preferences and the second set with the user preferences, that the user prefers versions of media assets that match the second set of characteristics (determination is made if second attribute of second version is preferred, figs. 8-9, para. 0045-0053); and in response to determining that the user prefers the versions of media assets that match the second set of characteristics, replace the first version of the media asset with the second version of the media asset (first version is replaced with more preferred second version, para. 0047).

Goldschmidt teaches compare each characteristic in the second plurality of characteristics with a corresponding characteristic in the first plurality of characteristics; and generate, based on the comparing, a first set of characteristics, wherein the first set of characteristics includes one or more characteristics in the first plurality that do not match one or more corresponding characteristics in the second plurality of characteristics (plurality of corresponding characteristics of two versions of a  program are compared, and the different characteristics are identified, para. 0038-40).
It would have been obvious to one of ordinary skill in art, having the teachings of Knee and Kimura before the earliest effective filing date, to modify the comparison as disclosed by Knee to include comparing each different characteristic as taught by Goldschmidt.
One of ordinary skill in the art would have been motivated to modify the comparison of Knee to include the comparing of each different characteristic of Goldschmidt because it would allow Knee to consider to determining a user’s preferences based on a plurality of different characteristics, rather than just a difference in a single characteristic (Goldschmidt, para. 0042).
In reference to claim 13, Goldschmidt teaches the system of claim 12, wherein the control circuitry is configured, when extracting the first plurality of characteristics associated with the first version of the media asset, and the second plurality of characteristics associated with the second version of the media asset, to: generate a first data structure for the first version of the media asset and a second data structure for the second version of the media asset, wherein the first data structure includes a first plurality of fields and the second data structure include a second plurality of fields; iterate through metadata associated with the first version of the media asset to insert the first plurality of characteristics associated with the first version of the media asset into corresponding fields of the first plurality of fields; and iterate through metadata associated with the second version of the media asset to insert the second plurality of characteristics associated with the second version of the media asset into corresponding fields of the second plurality of fields (see table in fig. 4, para. 0043-51).
In reference to claim 21, Goldschmidt teaches the system of claim 12, wherein the control circuitry is further configured to: determine that a user is consuming media; and in response to determining both that (1) the user is consuming media and (in response to user selecting a program, para. 0037-38) and (2) that the second version of the media asset is available (another version is available, para. 0038), generate for display an indication that the second version is available, wherein the indication includes a summary of characteristics that are different between the first version and the second version (summary of all differences are displayed, para. 0040).

Claims 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knee et al. (Pub. No. 2013/0336636) in view of Goldschmidt et al. (Pub. No. 2001/0005903) as applied to claims 3 and 13 above, and in further view of Keith-Hill (Pub. No. 2004/0153469).

In reference to claim 4, Knee and Goldschmidt do not teach the method of claim 3, wherein comparing each characteristic in the second plurality of characteristics with the corresponding characteristic in the first plurality of characteristics comprises: selecting a first field in the first plurality of fields; determining an information type associated with the first field; comparing the information type associated with the first field with an information type of each field in the second data structure; identifying, based on comparing the information type associated with the first field with the information type of each field in the second data structure, a second field in the second data structure, wherein the 
Keith-Hill teaches the method of claim 3, wherein comparing each characteristic in the second plurality of characteristics with the corresponding characteristic in the first plurality of characteristics comprises: selecting a first field in the first plurality of fields; determining an information type associated with the first field; comparing the information type associated with the first field with an information type of each field in the second data structure; identifying, based on comparing the information type associated with the first field with the information type of each field in the second data structure, a second field in the second data structure, wherein the second field is of the information type associated with the first field (field entity from first database is paired with entity from second database, para. 0052-56); and comparing data in the first field with the data in the second field (determination is made if data from first field matches second field, para. 0058-60). 
It would have been obvious to one of ordinary skill in art, having the teachings of Knee, Goldschmidt, and Keith-Hill before the earliest effective filing date, to modify the comparison as disclosed by Knee and Kimura to include type as taught by Keith-Hill.
One of ordinary skill in the art would have been motivated to modify the comparison of Knee to include the type of Keith-Hill because it would help compare characteristics that come from different sources (Keith-Hill, para. 0016).
In reference to claim 5, Knee and Goldschmidt do not teach the method of claim 3, wherein generating the first set of characteristics comprises: determining, for each field in the first plurality of fields a corresponding field in the second plurality of fields; comparing, for each field in the first plurality of fields, a field's data with a field's data associated with the corresponding field in the second plurality of fields; determining, based on comparing, for each field in the first plurality of fields, the field's data with the field's data of the corresponding field in the second plurality of fields, whether each field's data 
Keith-Hill teaches the method of claim 3, wherein generating the first set of characteristics comprises: determining, for each field in the first plurality of fields a corresponding field in the second plurality of fields; comparing, for each field in the first plurality of fields, a field's data with a field's data associated with the corresponding field in the second plurality of fields; determining, based on comparing, for each field in the first plurality of fields, the field's data with the field's data of the corresponding field in the second plurality of fields, whether each field's data in the first plurality of fields matches the corresponding field's data in the second plurality of fields (determination is made if data from first field matches second field, para. 0058-60); and storing a field identifier for each field in the first plurality of fields where the fields' data does not match the field's data of the corresponding field in the second plurality of fields (entity, or field, identifier of non-matching values is stored, para. 0084-85).
It would have been obvious to one of ordinary skill in art, having the teachings of Knee, Goldschmidt, and Keith-Hill before the earliest effective filing date, to modify the comparison as disclosed by Knee and Goldschmidt to include type as taught by Keith-Hill.
One of ordinary skill in the art would have been motivated to modify the comparison of Knee to include the type of Keith-Hill because it would help compare characteristics that come from different sources (Keith-Hill, para. 0016).

In reference to claim 14, Knee and Goldschmidt do not teach the system of claim 13, wherein the control circuitry is configured, when comparing each characteristic in the second plurality of characteristics with the corresponding characteristic in the first plurality of characteristics, to: select a 
Keith-Hill teaches the system of claim 13, wherein the control circuitry is configured, when comparing each characteristic in the second plurality of characteristics with the corresponding characteristic in the first plurality of characteristics, to: select a first field in the first plurality of fields; determine an information type associated with the first field; compare the information type associated with the first field with an information type of each field in the second data structure; identify, based on comparing the information type associated with the first field with the information type of each field in the second data structure, a second field in the second data structure, wherein the second field is of the information type associated with the first field; (field entity from first database is paired with entity from second database, para. 0052-56); and compare data in the first field with the data in the second field (determination is made if data from first field matches second field, para. 0058-60). 
It would have been obvious to one of ordinary skill in art, having the teachings of Knee, Goldschmidt, and Keith-Hill before the earliest effective filing date, to modify the comparison as disclosed by Knee and Kimura to include type as taught by Keith-Hill.
One of ordinary skill in the art would have been motivated to modify the comparison of Knee to include the type of Keith-Hill because it would help compare characteristics that come from different sources (Keith-Hill, para. 0016).
In reference to claim 15, Knee and Goldschmidt do not teach the system of claim 13, wherein the control circuitry is configured, when generating the first set of characteristics, to: determine, for each field in the first plurality of fields a corresponding field in the second plurality of fields; compare, for each field in the first plurality of fields, a field's data with a field's data associated with the corresponding field in the second plurality of fields; determine, based on comparing, for each field in the first plurality of fields, the field's data with the field's data of the corresponding field in the second plurality of fields, whether each field's data in the first plurality of fields matches the corresponding field's data in the second plurality of fields; and store a field identifier for each field in the first plurality of fields where the fields' data does not match the field's data of the corresponding field in the second plurality of fields.
Keith-Hill teaches the system of claim 13, wherein the control circuitry is configured, when generating the first set of characteristics, to: determine, for each field in the first plurality of fields a corresponding field in the second plurality of fields; compare, for each field in the first plurality of fields, a field's data with a field's data associated with the corresponding field in the second plurality of fields; determine, based on comparing, for each field in the first plurality of fields, the field's data with the field's data of the corresponding field in the second plurality of fields, whether each field's data in the first plurality of fields matches the corresponding field's data in the second plurality of fields (determination is made if data from first field matches second field, para. 0058-60); and store a field identifier for each field in the first plurality of fields where the fields' data does not match the field's data of the corresponding field in the second plurality of fields (entity, or field, identifier of non-matching values is stored, para. 0084-85).
It would have been obvious to one of ordinary skill in art, having the teachings of Knee, Goldschmidt, and Keith-Hill before the earliest effective filing date, to modify the comparison as disclosed by Knee and Goldschmidt to include type as taught by Keith-Hill.
.

Claims 6, 9, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knee et al. (Pub. No. 2013/0336636) in view of Goldschmidt et al. (Pub. No. 2001/0005903) as applied to claims 2 and 12 above, and in further view of Grigg (Pub. No. 2014/0122328).

In reference to claim 6, Knee teaches the method of claim 2, further comprising: determining that a user has created a new scheduled recording for a media asset; determining, for each recording option, of the new scheduled recording whether each recording option constitutes a change from a default recording option (user can select recording options, para. 0034-36, fig. 5; it would be obvious that some option must be displayed initially, and a determination made as to what has been selected).
However, Knee and Goldschmidt do not teach storing, in a user's profile, for each recording option that constitutes the change from the default recording option, an indication that the change from the default recording option occurred.
Grigg teaches storing, in a user's profile, for each recording option that constitutes the change from the default recording option, an indication that the change from the default recording option occurred (which option that was selected is stored, so that a most frequently selected can be set as a default, para. 0054). 
It would have been obvious to one of ordinary skill in art, having the teachings of Knee, Goldschmidt, and Grigg before the earliest effective filing date, to modify the recording menu as disclosed by Knee to include the profile as taught by Grigg.

In reference to claim 9, Grigg further teaches the method of claim 6, further comprising: selecting a first type of recording option; determining, for the first type of recording option, that the user's profile includes a plurality of indications each indicating that a change from the default recording option occurred; determining, based on the plurality of indications a number of changes for each recording option of the first type of recording option; and setting the user's preference for the type of recording option to a recording option with a highest number of changes (which option that was selected is stored, so that a most frequently selected can be set as a default, para. 0054). 

In reference to claim 16, Knee teaches the system of claim 12, wherein the control circuitry is further configured to: determine that a user has created a new scheduled recording for a media asset; determine, for each recording option, of the new scheduled recording whether each recording option constitutes a change from a default recording option (user can select recording options, para. 0034-36, fig. 5; it would be obvious that some option must be displayed initially, and a determination made as to what has been selected).
However, Knee and Goldschmidt do not teach store, in a user's profile, for each recording option that constitutes the change from the default recording option, an indication that the change from the default recording option occurred.
Grigg teaches store, in a user's profile, for each recording option that constitutes the change from the default recording option, an indication that the change from the default recording option occurred (which option that was selected is stored, so that a most frequently selected can be set as a default, para. 0054). 

One of ordinary skill in the art would have been motivated to modify the option change of Knee to include the profile of Grigg because it would help set a default to an option the user most frequently selects (Grigg, para. 0054).
In reference to claim 19, Grigg further teaches the system of claim 16, wherein the control circuitry is further configured to: select a first type of recording option; determine, for the first type of recording option, that the user's profile includes a plurality of indications each indicating that a change from the default recording option occurred; determine, based on the plurality of indications a number of changes for each recording option of the first type of recording option; and set the user's preference for the type of recording option to a recording option with a highest number of changes (which option that was selected is stored, so that a most frequently selected can be set as a default, para. 0054). 

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knee et al. (Pub. No. 2013/0336636) in view of Goldschmidt et al. (Pub. No. 2001/0005903) as applied to claims 2 and 12 above, and in further view of McCarty et al. (Pub. No. 2017/0094355).

In reference to claim 10, Knee and Goldschmidt do not teach the method of claim 2, wherein comparing the first set of characteristics with the user preferences for versions of media assets and the second set of characteristics with the user preferences for versions of media assets comprises: determining that a first characteristic of a first type in the first set of characteristics does not match the user preferences for the first type of characteristic; determining that a second characteristic of the first 
McCarty teaches the method of claim 2, wherein comparing the first set of characteristics with the user preferences for versions of media assets and the second set of characteristics with the user preferences for versions of media assets comprises: determining that a first characteristic of a first type in the first set of characteristics does not match the user preferences for the first type of characteristic; determining that a second characteristic of the first type in the second set of characteristics does not match the user preferences for the first type of characteristic (two shows can both have less than max priority, para. 0160); retrieving an ordered list associated with the first type of characteristics (ordered list of shows retrieved, para. 0005); determining, based on the ordered list, whether the user's preference for the first type of characteristic is closer to the first characteristic or to the second characteristic; and in response to determining that the user's preference for the first type of characteristic is closer to the first characteristic than to the second characteristic, increasing a preference score associated with the first version of the media asset (“Bourne Identity” can get an increased score based on being higher on ordered list as compared to “Will and Grace”, para. 0160). 
It would have been obvious to one of ordinary skill in art, having the teachings of Knee, Goldschmidt, and McCarty before the earliest effective filing date, to modify the preference as disclosed by Knee to include the ranking as taught by McCarty.


In reference to claim 20, Knee and Goldschmidt do not teach the system of claim 12, wherein the control circuitry is configured, when comparing the first set of characteristics with the user preferences for versions of media assets and the second set of characteristics with the user preferences for versions of media assets, to: determine that a first characteristic of a first type in the first set of characteristics does not match the user preferences for the first type of characteristic; determine that a second characteristic of the first type in the second set of characteristics does not match the user preferences for the first type of characteristic; retrieve an ordered list associated with the first type of characteristics; determine, based on the ordered list, whether the user's preference for the first type of characteristic is closer to the first characteristic or to the second characteristic; and in response to determining that the user's preference for the first type of characteristic is closer to the first characteristic than to the second characteristic, increase a preference score associated with the first version of the media asset.
McCarty teaches the system of claim 12, wherein the control circuitry is configured, when comparing the first set of characteristics with the user preferences for versions of media assets and the second set of characteristics with the user preferences for versions of media assets, to: determine that a first characteristic of a first type in the first set of characteristics does not match the user preferences for the first type of characteristic; determine that a second characteristic of the first type in the second set of characteristics does not match the user preferences for the first type of characteristic (two shows can both have less than max priority, para. 0160); retrieve an ordered list associated with the first type of characteristics (ordered list of shows retrieved, para. 0005); determine, based on the ordered list, whether the user's preference for the first type of characteristic is closer to the first characteristic or to the second characteristic; and in response to determining that the user's preference for the first type of characteristic is closer to the first characteristic than to the second characteristic, increase a preference score associated with the first version of the media asset (“Bourne Identity” can get an increased score based on being higher on ordered list as compared to “Will and Grace”, para. 0160). 
It would have been obvious to one of ordinary skill in art, having the teachings of Knee, Goldschmidt, and McCarty before the earliest effective filing date, to modify the preference as disclosed by Knee to include the ranking as taught by McCarty.
One of ordinary skill in the art would have been motivated to modify the preference of Knee to include the ranking of McCarty because it would help anticipate a user’s preferences (McCarty, para. 0001-02).

Allowable Subject Matter
Claims 7-8 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Craner and Dudkiewicz, which teach ranking TV content; Miller which teaches determining a hardware limitation, specifically free storage space; Busey, which is not prior art to this application, but teaches changing an input and displaying an option to input a reason for a change (para. 0108); 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T CHIUSANO/Examiner, Art Unit 2174